           Case 1:19-cv-11705-LGS Document 32 Filed 05/12/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
                                                              :
HAROLD FORD,                                                  :
                                             Plaintiff,       :   19 Civ. 11705 (LGS)
                                                              :
                           -against-                          :        ORDER
                                                              :
WSP USA, INC.,                                                :
                                             Defendant. :
------------------------------------------------------------- :
                                                              X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on April 9, 2020, Defendant filed a letter motion in anticipation of moving to

transfer the action to the Eastern District of Texas. Defendant argues that transfer is appropriate

under the nine factor test used in Morris v. Ernst & Young, LLP, No. 12 Civ. 0838, 2012 WL

3964744, at *3 (S.D.N.Y. Sept. 11, 2012), because the events giving rise to Plaintiff’s claim

occurred in Texas and the Eastern District of Texas would be more convenient to likely

witnesses, relevant documents and other evidence. (Dkt. No. 23);

        WHEREAS, on May 11, 2020, Plaintiff filed a letter response in opposition to

Defendant’s anticipated motion. Plaintiff argues that the consideration of a transfer is premature

because Plaintiff’s collective action seeks a national class, and that Defendant’s motion to

transfer is designed to restrict the proposed class under Bristol-Meyers Squibb v. Superior Court

of Cal., S.F. Cty., 137 S. Ct. 1773 (2017), because Defendant is subject to general jurisdiction in

New York and not Texas. Plaintiff also argues that the nine factors do not favor transfer. (Dkt.

No. 31);

        WHEREAS, the initial pretrial conference is scheduled for May 14, 2020, at 10:40 a.m.;

        WHEREAS, the Court is likely to rule based on the letters. It is hereby

        ORDERED that the initial pretrial conference, currently scheduled for May 14, 2020, is

ADJOURNED to May 21, 2020, at 10:40 a.m. It is further
          Case 1:19-cv-11705-LGS Document 32 Filed 05/12/20 Page 2 of 2


        ORDERED that, by May 18, 2020, the parties shall file any supplemental letters, not to

exceed three pages. Defendant shall state in its letter whether it is willing to stipulate, if its

motion is granted, that it will not challenge the application of personal jurisdiction to itself, or to

the claims of putative class members who reside or worked outside of Texas.

Dated: May 12, 2020
       New York, New York




                                                    2
